Citation Nr: 1007947	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-33 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), currently rated as 10 
percent disabling.  

3.  Entitlement to an effective date earlier than October 23, 
2008, for service connection for a traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to July 
2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a low back 
disability and granted service connection and assigned a 10 
percent disability rating for PTSD, effective August 31, 
2007.

The issues of entitlement to service connection for a low 
back disability and entitlement to an earlier effective date 
for service connection for traumatic brain injury are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.    


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran is currently in receipt of a 10 percent rating 
for his disability under DC 9411, which applies to 
posttraumatic stress disorder.  

Under Diagnostic Code 9411, a 10 percent rating is assigned 
for a mental disorder (which includes PTSD) when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

On VA examination in November 2007, the Veteran complained 
about excessive irritability, particularly in his 
relationship with his wife.  He also reported having trouble 
falling asleep, monthly nightmares with war content, 
hypervigilance, avoidance of crowds, and losing a lot of 
friends.  He stated that his interest in activities remained 
adequate and that his job performance as a policeman had not 
been adversely affected by his psychiatric symptoms.  In 
fact, he asserted that his job evaluations had all been good.  
He reported that in his spare time, he went kayaking, biking, 
or took his child to the park.  He denied suicidal ideation.  
The examiner noted that the Veteran's persistent irritability 
showed primarily or even exclusively in a family setting.  
Examination revealed good eye contact with relevant and goal-
directed thought processes.  The Veteran was not socially 
conspicuous in the interview situation.  He reported worrying 
excessively with the feeling that something bad would happen 
to his family and stated that this feeling had worsened when 
he had found out about a threat to his life due to his 
undercover police work.  He denied any mood swings.  His 
memory was intact.  The examiner diagnosed the Veteran with 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 70.  The examiner noted that the Veteran suffered 
from some mild symptoms of PTSD with particular difficulty in 
family relationships but concluded that the Veteran was 
generally functioning pretty well and had some meaningful 
interpersonal relationships.

Post-service VA medical records dated from October 2007 to 
June 2008 show that the Veteran received intermittent 
treatment for his PTSD.  He suffered from such symptoms as 
becoming easily angry at home and at his job, hypervigilance, 
irritability, anxiety, sleep difficulties, flashbacks, and 
being emotionally withdrawn and apathetic.  The records show 
that overall, he had good functional relationships with his 
family, coherent speech, intact memory, intact judgment and 
insight, and no suicidal or homicidal ideation or 
hallucinations.  He received a GAF score of 80 in an April 
2008 treatment record.  

The November 2007 VA examination assigned a GAF score of 70, 
and the April 2008 VA examination assigned a GAF score of 80.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 
Fed. Reg. 43186 (1995).  

Under DSM-IV, a GAF score of 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (difficulty concentrating after family 
argument) and there is no more than slight impairment in 
social, occupational, or school functioning (temporarily 
falling behind in schoolwork).  A GAF score of 70 indicates 
some mild symptoms (depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.).    

The Veteran's assigned GAF scores reflect that he has mild 
symptoms.  The Veteran has complained of suffering from 
hypervigilance, excessive worry, irritability, and sleep 
difficulties.  However, the evidence of record has showed the 
Veteran to be generally functioning pretty well.  The Veteran 
has been able to work as a policeman since returning from 
service, and his job evaluations have been good.  
Additionally, although he has been excessively irritable at 
home with his wife, he has still been able to maintain good 
functional and meaningful interpersonal relationships with 
his wife and immediate family.  The Veteran's symptoms do not 
appear to have increased to such an extent that he is 
disabled by his PTSD to the extent required for a higher 
rating.  Accordingly, the Board finds that the Veteran's 
symptoms related to PTSD have not worsened to the extent that 
an increased rating is warranted. 

Based upon the above findings, the Board finds that the 
Veteran's disability more nearly approximates a 10 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of deficiencies in most areas.  The VA 
examiner and physicians have reported that he does not have 
symptoms such as suicidal or homicidal ideation or 
obsessional rituals which interfere with routine activities, 
and there is no evidence of speech that is intermittently 
illogical, obscure, or irrelevant.  Rather, the Veteran's 
speech is consistently noted to be normal.  Assessments of 
his condition have not shown that he has near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  Likewise, the 
medical evidence generally shows fair judgment, fair insight, 
good orientation, and a neat appearance.  Thus, the findings 
do not support the conclusion that the Veteran has spatial 
disorientation, neglect of personal appearance and hygiene, 
and inability to perform occupational tasks.  His symptoms 
have been noted to be mild in nature, and are not sufficient 
to warrant an increased rating of 30 percent for his PTSD.  
Therefore, the Board finds that a rating in excess of 10 
percent is not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extraschedular consideration.  An 
extraschedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1). 

The Board notes that at his November 2007 VA examination, the 
Veteran reported that his job evaluations were good and that 
his job performance had not been adversely affected by his 
psychiatric symptoms.  The Board thus finds no evidence that 
the Veteran's service-connected PTSD presents such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the Veteran's service-connected PTSD do not 
result in a marked functional impairment in any way or to a 
degree other than that addressed by VA's Rating Schedule.  
The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996). 

In sum, the weight of the credible evidence demonstrates that 
the Veteran's PTSD does not warrant an increased rating for 
all periods under consideration.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
    
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2007 and a 
rating decision in December 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2008 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating in excess of 10 percent disabling for PTSD 
is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back 
disability.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

The record reflects that prior to his period of active 
service, the Veteran received treatment for his low back 
during his inactive periods of service.  Specifically, an 
April 1998 inactive service medical record indicates that the 
Veteran complained of experiencing low back pain after he 
fell during the line training regimen and was thrown to the 
ground.  He received treatment for his low back pain.  In a 
May 2000 workers' compensation treatment record, the Veteran 
reported slipping on some chemical that was spilled on the 
floor and falling to the ground.  He was treated for lumbar 
strain and contusion of the coccyx.  

The Veteran's service medical records show that he complained 
of low back pain at his May 2003 separation examination.  The 
examiner noted that the Veteran had low back pain that was 
probable sacroiliac strain.  The Veteran was found to have 
some improvement.  A June 4, 2003, service medical record 
reveals that the Veteran was treated for continued mechanical 
low back pain that was secondary to heavy lifting and combat 
operations in the spring of 2003.  In a June 17, 2003, 
service medical record, the physician noted that the Veteran 
had been involved in a couple of motor vehicle accidents 
while in Iraq and that he had been diagnosed with compression 
of vertebra.  The Veteran was treated for chronic lumbar 
strain.  

On VA examination in October 2007, the Veteran reported 
hurting his back in six motor vehicle accidents during his 
period of active service in Iraq.  He complained that he had 
suffered from daily lumbar spine pain for the previous four 
years.  He stated that he also had low back pain while in the 
reserves prior to activation to active duty.  The examiner 
diagnosed the Veteran with lumbar paraspinal muscle spasm and 
history of mechanical low back pain.  The examiner noted that 
there was objective evidence that the Veteran had complaints 
of back pain prior to service, had sought medical attention 
for his low back pain during active duty, and that a June 
2003 MRI of the lumbar spine was found to be normal.  
However, the examiner was unable to opine whether the 
Veteran's low back disability had been permanently aggravated 
by his period of active duty without resorting to mere 
speculation.   

The Board observes that opinions, such as those rendered by 
the October 2007 VA examiner, in which a physician is unable 
to opine regarding any causal connection between a Veteran's 
current complaints and his period of service have been 
characterized as non-evidence, and therefore lack probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the 
Board finds that the October 2007 VA examiner's opinion is 
not probative for the purpose of determining whether the 
Veteran's currently diagnosed low back disability was 
incurred in or aggravated by his period of active service.  
As it remains unclear to the Board whether the Veteran's low 
back disability is related to his in-service treatments for 
low back pain or whether his current low back disability 
existed prior to service and was aggravated by his period of 
active duty, it is necessary to have a medical opinion 
discussing the relationship between his low back disability 
and service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider 
lay statements regarding in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not comment on Veteran's 
report of in-service injury and relied on lack of evidence in 
service medical records to provide negative opinion).  
Therefore, the Board finds that another examination and 
opinion addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the 
Veteran's claim.      

In addition, a January 2009 rating decision granted service 
connection for traumatic brain injury, effective October 23, 
2008.  In June 2009, the Veteran submitted a statement in 
which he requested an earlier effective date for service 
connection for traumatic brain injury.  The RO replied in 
June 2009 and stated that the effective date assigned was 
final and that they were unable to accept his claim for an 
earlier effective date unless he filed a timely notice of 
disagreement with the effective date.  However, the Board 
finds that the Veteran's June 2009 statement constitutes a 
timely notice of disagreement to the January 2009 assignment 
of an effective date for service connection for traumatic 
brain injury.  Where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which 
addresses the issue of entitlement to an 
earlier effective date for service 
connection for traumatic brain injury.


2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current low back disability.  If 
necessary, the examiner should reconcile 
the opinion with any other medical 
opinions of record.  The rationale for 
any opinions expressed should be 
provided.  The examiner should review the 
claims folder and should note that review 
in the report.  Specifically the examiner 
should provide the following information:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current low back disability 
is related to the Veteran's June 
2003 treatments for chronic lumbar 
strain, his motor vehicle accidents 
in the spring of 2003, the heavy 
lifting and combat operations, or to 
any other incidents of service?  The 
examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

b)  If the Veteran's low back 
disability was not incurred during 
his period of service, is there 
clear and unmistakable evidence that 
any low back disability pre-existed 
service as reported in the April 
1998 and May 2000 treatment records?  
If so, is it at least as likely as 
not (50 percent probability or 
greater) that any such low back 
disability that pre-existed service 
was aggravated (increased in 
disability beyond the natural 
progress of the condition) during 
his period of active service?  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


